DETAILED ACTION
The communication dated 7/27/2022 has been entered and fully considered.
Claims 1-20 are currently pending. Claims 1-10 were withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 7/27/2022 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pandit et al. U.S. Publication 2012/0211029 (henceforth referred to as Pandit).
As for claim 11, Pandit teaches a load lock system (paragraph [0042]; Fig. 4: part 400), comprising: a load lock chamber (paragraph [0042]; Fig. 4: part 402); an ionizer (paragraph [0045]; Fig. 4: part 433), equivalent to the claimed at least one ionizer; an ionized line delivery port (paragraph [0045]; Fig. 4: part 430), equivalent to the claimed at least one bottom nozzle; an ionized line delivery port (paragraph [0045]; Fig. 4: part 430), equivalent to the claimed at least one top nozzle; and an atmospheric port (paragraph [0044]; Fig. 4: part 408), equivalent to the claimed at least one exhaust vent.
Examiner regards what the claimed at least one ionizer, at least one bottom nozzle, at least one top nozzle, and at least one exhaust vent are for as intended use of the apparatus’ structure. Ionizer 433 would be capable of ionizing inert gas supplied to load lock chamber 402 (paragraph [0045]; Fig. 4). Ionizer 433 would be capable of having an output of ionized inert gas (paragraph [0045]; Fig. 4). Ionized line delivery port 430 would be capable of flowing the ionized inert gas onto a bottom surface of at least one wafer in load lock chamber 402, wherein the ionized inert gas, when flowed onto the bottom surface of the at least one wafer, neutralizes static charge on a bottom surface of the at least one wafer (paragraph [0045]; Fig. 4). Ionized line delivery port 430 would be capable of flowing the ionized inert gas onto a top surface of the at least one wafer, wherein the ionized inert gas, when flowed onto the top surface of the at least one wafer, neutralizes static charge on a top surface of the at least one wafer (paragraph [0045]; Fig. 4). Atmospheric port 408 would be capable of removing the ionized inert gas and any neutralized particles dislodged from at least one of the top surface or the bottom surface from load lock chamber 402 (paragraph [0044]; Fig. 4). Apparatus claims cover what a device is, not what a device does. An apparatus claim may be unobvious even if it operates in the same way as the prior art, as long as there are structural differences. Hewlett-Packard Co. v. Bausch & Lomb Inc. 15 USPQ 2d 1525 (Fed. Cir. 1990).
Pandit differs from the instant claims in failing to teach that ionized line delivery port 430 is positioned at a bottom of load lock chamber 402 and positioned at a top of load lock chamber 402. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a duplication of parts. It is old and well known in the art to duplicate components to reduce time of a process or operation, for the process or operation to be at least twice as effective with respect to a single device component, due to size/ space design criteria, or purely for aesthetics. See MPEP § 2144.04, VI, B. Duplication of Parts. Furthermore, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 12, Pandit differs from the instant claims in failing to teach that ionized line delivery port 430 comprises a first ionized line delivery port positioned at a first bottom comer of load lock chamber 402 and a second ionized line delivery port positioned at a second bottom comer of load lock chamber 402. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a duplication of parts. It is old and well known in the art to duplicate components to reduce time of a process or operation, for the process or operation to be at least twice as effective with respect to a single device component, due to size/ space design criteria, or purely for aesthetics. See MPEP § 2144.04, VI, B. Duplication of Parts. Furthermore, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 13, Pandit differs from the instant claims in failing to teach that ionized line delivery port 430 comprises a first ionized line delivery port positioned at a first top comer of load lock chamber 402 and a second ionized line delivery port positioned at a second top comer of load lock chamber 402. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a duplication of parts. It is old and well known in the art to duplicate components to reduce time of a process or operation, for the process or operation to be at least twice as effective with respect to a single device component, due to size/ space design criteria, or purely for aesthetics. See MPEP § 2144.04, VI, B. Duplication of Parts. Furthermore, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 18, Pandit teaches a load lock system (paragraph [0042]; Fig. 4: part 400), equivalent to the claimed chamber system, comprising: a load lock chamber (paragraph [0042]; Fig. 4: part 402), equivalent to the claimed chamber; an ionizer (paragraph [0045]; Fig. 4: part 433), equivalent to the claimed at least one ionizer; an ionized line delivery port (paragraph [0045]; Fig. 4: part 430), equivalent to the claimed at least one bottom nozzle; an ionized line delivery port (paragraph [0045]; Fig. 4: part 430), equivalent to the claimed at least one top nozzle; and an atmospheric port (paragraph [0044]; Fig. 4: part 408), equivalent to the claimed at least one exhaust vent.
Examiner regards what the claimed at least one ionizer, at least one bottom nozzle, at least one top nozzle, and at least one exhaust vent are for as intended use of the apparatus’ structure. Ionizer 433 would be capable of ionizing inert gas supplied to load lock chamber 402 (paragraph [0045]; Fig. 4). Ionizer 433 would be capable of having an output of ionized inert gas (paragraph [0045]; Fig. 4). Ionized line delivery port 430 would be capable of flowing the ionized inert gas onto a bottom surface of at least one wafer in load lock chamber 402, wherein the ionized inert gas, when flowed onto the bottom surface of the at least one wafer, neutralizes static charge on a bottom surface of the at least one wafer (paragraph [0045]; Fig. 4). Ionized line delivery port 430 would be capable of flowing the ionized inert gas onto a top surface of the at least one wafer, wherein the ionized inert gas, when flowed onto the top surface of the at least one wafer, neutralizes static charge on a top surface of the at least one wafer (paragraph [0045]; Fig. 4). Atmospheric port 408 would be capable of removing the ionized inert gas and any neutralized particles dislodged from at least one of the top surface or the bottom surface from load lock chamber 402 (paragraph [0044]; Fig. 4).
Pandit differs from the instant claims in failing to teach that ionized line delivery port 430 is positioned at a bottom of load lock chamber 402 and positioned at a top of load lock chamber 402; and atmospheric port 408 is positioned at the bottom of load lock chamber 402. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a duplication of parts. It is old and well known in the art to duplicate components to reduce time of a process or operation, for the process or operation to be at least twice as effective with respect to a single device component, due to size/ space design criteria, or purely for aesthetics. See MPEP § 2144.04, VI, B. Duplication of Parts. Furthermore, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.

Allowable Subject Matter
Claims 14-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711